Citation Nr: 1033948	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Counsel







INTRODUCTION

The Veteran served on active duty from September 1997 to February 
1998 and from July 1998 to June 2000.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for 
entitlement to TDIU benefits.  


FINDINGS OF FACT

1.  The Veteran is service connected for depression and Xanax 
abuse (70%), gastroesophageal reflux (GERD) (30%), degenerative 
arthritis of the cervical spine (10%), and status post 
laparoscopy including scars (10%).  Her combined 
service-connected disability evaluation is 80 percent.

2.  The medical and other evidence of record demonstrates that 
the Veteran's service-connected disabilities, alone, render her 
unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that her service connected 
disabilities prevent her from securing or following substantially 
gainful employment.  She seeks TDIU benefits.  The Board will 
first address preliminary matters and then render a decision on 
the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was provided notice in a letter dated September 2006 
of the evidence required to substantiate a claim for TDIU 
benefits.  In addition, the Veteran was provided notice of the 
information and evidence VA would seek to provide and the 
evidence that the Veteran was expected to provide.  This 
correspondence also informed the Veteran of how VA determines a 
disability rating and an effective date in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the record shows that the RO has obtained numerous 
private medical records identified by the Veteran, records from 
the Oklahoma National Guard, and treatment records from VA that 
pertain to the Veteran's claimed disabilities.  The Board also 
notes that the RO obtained the Veteran's service treatment 
records.  All such records have been included in the Veteran's VA 
claims folder and have been reviewed by both the RO and the Board 
in consideration of the claims on appeal.  Finally, the Veteran 
was provided VA medical examinations including in November 2006 
and July 2007 which pertained to the Veteran's psychological 
disability.  The Board finds that the examinations include 
sufficient reasons and detail to provide a meaningful decision in 
this claim.  Thus, the Board finds that VA has fulfilled its duty 
to assist the Veteran in developing her claim.  

Lastly, the Board notes that the Veteran has chosen in writing 
not to present her claim at a hearing before a Veterans Law 
Judge.  Accordingly, the Board will proceed to decide the claim 
on its merits.

Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred to 
apparent conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated in 
the controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based upon 
the veteran's actual industrial impairment.  In a pertinent 
precedent decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans who, 
in light of their individual circumstances, but without regard to 
age, are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability shall be 
rated totally disabled, without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (Dec. 27, 1991).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but not 
to his age or to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) 
(2009).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating set 
forth in 38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 3.321 
(2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities include: depression 
and Xanax abuse (70%), gastroesophageal reflux (GERD) (30%), 
degenerative arthritis of the cervical spine (10%), and status 
post laparoscopy including scars (10%).  Her combined 
service-connected disability evaluation is 80 percent.  

Because the Veteran's combined disability rating is 80 percent, 
with one of her disabilities being at least 40 percent disabling 
(her psychological disability is rated as 70 percent disabling), 
her service-connected disabilities clearly meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) 
(2009).  The question that remains to be answered, therefore, is 
whether her service-connected disabilities render her 
unemployable.  For the reasons stated below, the Board finds that 
the evidence is at least in equipoise in the Veteran's favor and 
that she is entitled to TDIU benefits.

Initially in this regard, the Board notes that the Veteran is 
currently assigned a 70 percent rating for her psychological 
disability.  Under VA rating criteria, a 70 percent disability 
rating is assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

The evidence also refers to Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Evidence of record in the current appeal includes treatment notes 
from Dr. D.T., M.D., a psychiatrist who treated the Veteran from 
2000 through 2003.  The notes indicate that the Veteran was 
treated with Xanax for depression and anxiety and that she 
complained of anxiety and panic attacks during the treatment 
period.  In March 2000, the Veteran was evaluated by Dr. D.T. and 
assigned a GAF score of 55 (which is reflective of moderate 
occupational difficulties as well as conflicts with co-workers).  
Id.  A July 2005 Green County Behavioral psychological assessment 
noted that the Veteran reported problems falling asleep including 
having nightmares, and a history of substance abuse.  It was 
noted that she was unemployed in July 2005.  The Veteran was 
diagnosed with a depressive disorder with anxiety, and the GAF of 
55 was confirmed.  

In November 2006, the Veteran was examined by a physician on 
behalf of VA.  She reported frequent altercations that prevented 
her from keeping a job, sleep problems with nightmares, thoughts 
of killing herself without evidence of specific suicidal acts, 
hospital treatments for anxiety and panic attacks that occurred 
more than one time per week.  The examiner provided the Veteran 
with a GAF of 50, which is reflective of serious occupational 
impairment and of an inability to keep a job.  Id.  The examiner 
also stated that the Veteran's behavior showed a "pervasive 
pattern of instability of interpersonal relationships, self-image 
and affects, and marked impulsivity."  The examiner concluded 
that the Veteran's "psychiatric symptoms cause occupational and 
social impairment with reduced reliability and productivity."  A 
subsequent July 2007 VA examiner confirmed the GAF of 50.

Evidence obtained by VA from the Veteran's former employers show 
that she worked infrequently and for short periods after her 
discharge from active duty.  A November 2006 statement from a 
juvenile detention center where the Veteran was employed for an 
eight week period in 2006 states that the Veteran was terminated 
for "verbal and physical altercation with another staff while on 
duty." A July 2007 statement from a financial services business 
indicates that the Veteran worked for approximately 6 weeks in 
2000 and that the reason for her termination was "job 
abandonment."  A November 2007 statement from a pizza business 
indicates that the Veteran left work in 2003 "due to panic 
attack disorder and depression."  The Board observes that the 
Veteran's statements regarding employment history do not indicate 
that she worked at any other location.  She stated in statements 
made in support of her claim and to several treating physicians 
that she received help from her adoptive parents and boyfriends 
to live.

From a review of the evidence, it is clear that the Veteran has 
not been substantially employed since her discharge from active 
duty and has been terminated for reasons relating directly to her 
service-connected disability.  The medical evidence of record 
shows that her service-connected psychological disability 
contributes to her unreliability and lack of productivity as an 
employee.  In addition, the Veteran has made statements that she 
is unable to work because she has fears of leaving her house, has 
sleep disorders with nightmares of an event that occurred during 
service, and often wakes up angry.  Her frequent physical 
altercations are evidenced by her statements that she has been 
twice arrested for domestic violence, although it appears that no 
charges or legal consequences resulted from the arrests.  One 
such altercation resulted in her being terminated from 
employment.  

As stated above, the appropriate TDIU standard is not whether a 
veteran is able to obtain any employment, or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard 
is a subjective one and is whether a veteran can obtain and 
maintain substantially gainful employment.  In that regard, the 
Board finds that the evidence is at least in equipoise as to 
whether the criteria of TDIU are met.  Thus, applying the benefit 
of the doubt rule, the Board finds that the Veteran's 
service-connected psychiatric symptoms are sufficient in and of 
themselves to prevent her from maintaining substantially gainful 
employment.

In summary, the Board finds that the evidence is in equipoise as 
to whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities.  Applying the benefit of the doubt rule, 
the appeal is allowed.


ORDER

Entitlement to TDIU is granted, subject to controlling 
regulations governing the award of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


